Citation Nr: 1300846	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a claim for service connection for depression, character disorder with drug abuse and sociopathic tendency.  The issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The claim was remanded by the Board in July 2010 for additional development.  


REMAND

Review of the Veteran's service treatment records reveals that records from several facilities appear to be outstanding.  An April 1974 narrative summary from the U.S. Munson Army Hospital (Munson) at Fort Leavenworth, Kansas, reveals that the Veteran participated in the Kitzingen Community Drug Program, while stationed in Germany, between December 3, 1973, and February 14, 1974, prior to his transfer to Fort Leavenworth.  There are no records associated with the treatment the Veteran received through this rehabilitation program in the claims folder.  There are also no records associated with the Veteran's admission to Munson, where he was from April 13, 1974, to April 25, 1974, or his admission to the VA Hospital in Minneapolis where he was air evacuated on April 25, 1974, and admitted until May 7, 1974, the day prior to his discharge from active duty.  

A Clinical Record Cover Sheet associated with the service treatment records indicates that in addition to the treatment listed above, the Veteran was also admitted to the U.S. Army Hospital in Worzburg, Germany, between April 8, 1974, and April 9, 1974.  There are no records related to any treatment received at this facility.  

On remand, efforts should be made to obtain records associated with the treatment the Veteran received at the U.S. Army Hospital in Worzburg, Germany; the Kitzingen Community Drug Program; the U.S. Munson Army Hospital in Fort Leavenworth, Kansas; and the VA Hospital in Minneapolis (now called the Minneapolis VA Healthcare System).  This is particularly important given the Veteran's assertions that he self-medicated with drugs during service to combat depression.  

Treatment records from the Minneapolis VA Healthcare System dated between July 2005 and March 2009 have been associated with the claims folder.  It is not clear whether the Veteran received any treatment from this facility (other than between April 25, 1974, and May 7, 1974) prior to July 2005.  On remand, efforts should be made to obtain any records dated prior to July 2005.  Recent VA treatment records should also be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain the Veteran's treatment records from the Minneapolis VA Healthcare System dated prior to July 2005.  A specific request should be made to obtain records associated with the Veteran's in-service admission to this facility between April 25, 1974, and May 7, 1974.  If the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Obtain the Veteran's treatment records from the Minneapolis VA Healthcare System dated since March 2009.  

3.  If the Minneapolis VA Healthcare System indicates that records associated with the Veteran's in-service admission between April 25, 1974, and May 7, 1974, are not available, contact the NPRC and request copies of these records.  If the NPRC indicates that no records can be found, it should indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

4.  Contact the NPRC and request copies of the Veteran's clinical records from (a) the Kitzingen Community Drug Program, relative to treatment received between December 3, 1973, and February 14, 1974; (b) the U.S. Army Hospital in Worzburg, Germany, relative to treatment received between April 8, 1974, and April 9, 1974; and (c) the U.S. Munson Army Hospital at Fort Leavenworth, Kansas, relative to treatment received between April 13, 1974, and April 25, 1974.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

5.  Undertake any other indicated development.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


